Citation Nr: 1450367	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-12 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anger, depressive, and anxiety disorders.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1973 to August 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In a December 2013 decision, the Board reopened this service connection claim and combined the anger and depressive disorder claims into a claim of entitlement to an acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim for service connection includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In that decision, the Board remanded the service connection issue for an addendum medical opinion.  The Board notes that after a Supplemental Statement of the Case was issued in March 2014, the Veteran submitted a written statement in June 2014 providing new information regarding alleged in-service stressors.  After receiving the Veteran's written statement, VA issued a notice letter that it was working on the Veteran's new claim for a psychiatric disorder.  However, the Board notes that the issue is already before the Board in the current matter and is being remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA compensation examination in March 2012 to determine the etiology of any currently diagnosed psychiatric disorder.  The examination report showed diagnoses of depressive disorder, not otherwise specified (NOS); intermittent explosive disorder; and alcohol dependence.  Also, the examiner commented on the Veteran's personality disorder which was noted to have begun early in his life.  In addressing the etiology of the Veteran's psychiatric disorders, the VA examiner stated that, based on the evidence and in particular the record that reflects that the claimants problems with authority and psychiatric conditions were present from the point that he entered the military, it is less likely than not that his psychiatric conditions were incurred in or caused by service.

The Board notes that neither a personality disorder nor any other psychiatric disability was noted on the Veteran's entrance examination report.  However, a congenital or developmental "defect" such as a personality disorder automatically rebuts the presumption of soundness and is therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  A personality disorder is not a disability for VA compensation purposes and may not be service-connected.  Id.  However, 38 C.F.R. § 4.127 indicates that, as provided in 38 C.F.R. § 3.310(a), which concerns secondary service connection, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected.  See also VAOPGCPREC 82-90 (July 18, 1990). 

In December 2013, the Board remanded the case because the March 2012 VA examiner did not specifically address the question of whether the Veteran's currently diagnosed acquired psychiatric disorders are the result of superimposed disease or injury on the personality disorder in service, and in turn, the result of the Veteran's military service; or, instead, whether the current psychiatric disorders were the result of other unrelated factors.  A January 2014 addendum opinion concluded that the Veteran's current psychiatric disorders were not related to military service.

Following that opinion and the March 2014 Supplemental Statement of the Case, the Veteran provided a written statement wherein he alleged that several different events from his time in service are responsible for his current psychiatric conditions.  Given the Veteran's new allegations, a VA examination and opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  The claims file and all pertinent records must be made available to the examiner for review.

All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

Whether it is at least as likely as not (50 percent or more likelihood) that any currently demonstrated psychiatric disorder is related to the Veteran's military service.  The examiner is asked to clarify whether any of the Veteran's currently diagnosed acquired psychiatric disorders are the result of superimposed disease or injury on the personality disorder in service, and in turn, the result of the Veteran's military service; or, instead, as likely as not the result of other unrelated factors.

The opinion should discuss the Veteran's service treatment records, to include an April 1980 consultation sheet showing a diagnosis of passive-aggressive personality disorder; the post-service mental health notes; and the Veteran's report of in-service stressor events detailed in his written statement, which has a documented "receipt date" in Veterans Benefits Management System of June 18, 2014.

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



